      Case 3:21-cv-01707-EMC Document 24 Filed 08/10/21 Page 1 of 8



1    DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
2    SHARON M. BUNZEL (S.B. #181609)
     sbunzel@omm.com
3    ANDREW M. LEVAD (S.B. #313610)
     alevad@omm.com
4    O’MELVENY & MYERS LLP
     Two Embarcadero Center
5    28ᵗʰ Floor
     San Francisco, California 94111-3823
6    Telephone: +1 415 984 8700
     Facsimile:    +1 415 984 8701
7
     Attorneys for Plaintiff
8    APPLE INC.
9
10                                 UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13
14   APPLE INC., a California corporation,                Case No. 3:21-cv-01707-EMC

15                             Plaintiff,                 JOINT CASE MANAGEMENT
                                                          STATEMENT
16          v.
                                                          DATE: August 17, 2021
17   SIMON LANCASTER, an individual,                      TIME: 1:30 p.m.
                                                          JUDGE: Hon. Edward M. Chen
18                             Defendant.

19
20
21
22
23
24
25
26
27
28
                                                                          JOINT CASE MANAGEMENT
                                                      1                                 STATEMENT
                                                                         CASE NO. 3:21-CV-01707-EMC
           Case 3:21-cv-01707-EMC Document 24 Filed 08/10/21 Page 2 of 8



1             Pursuant to the Standing Order for All Judges of the Northern District of California and
2    Civil Local Rule 16-9, Plaintiff Apple Inc. (“Apple” or “Plaintiff”), and Defendant Simon
3    Lancaster (“Lancaster” or “Defendant”) submit this Joint Case Management Statement.
4    I.       JURISDICTION AND SERVICE
5             The parties agree that this Court has subject matter jurisdiction under the Defend Trade
6    Secrets Act, 18 U.S.C. § 1836 et seq. and 18 U.S.C. §§ 1331, 1367(a).
7    II.      FACTS
8             Plaintiff Apple’s Statement
9             Apple initiated this action for misappropriation of trade secrets and breach of contract
10   after it discovered that Defendant, a former Apple employee, had been funneling Apple’s trade
11   secret information and confidential internal documents to a reporter. A news outlet published
12   multiple stories disclosing trade secrets about unreleased Apple products, internal and external
13   commercial relationships, and vendor and supplier information, each citing an anonymous source
14   at Apple. Defendant is this source. Apple further discovered that Defendant had been transmitting
15   specific trade secret documents and information at the reporter’s request, that he did so in
16   exchange for advantageous press coverage of himself and his commercial relationships, and that
17   he improperly downloaded trade secret information on his last day at Apple. Defendant’s

18   contracts with Apple prohibited him from disclosing such information.

19            Apple derives great value from its innovative product designs and its tight control of

20   public information about its unreleased products. Defendant’s disclosure and resultant publication

21   of information about the designs, features, and release dates of unreleased products has caused

22   substantial damage to Apple. Apple brought suit seeking redress for these violations of its rights.

23            Defendant Simon Lancaster’s Statement

24            Lancaster was employed by Apple for over eleven years, and left the company in 2019—

25   over a year before Apple commenced this lawsuit based on little more than broad, speculative

26   claims—after a highly successful career developing products on Apple’s behalf. Indeed,

27   Lancaster worked on over fifteen products and was a named inventor on at least forty patents

28
                                                                               JOINT CASE MANAGEMENT
                                                        2                                    STATEMENT
                                                                              CASE NO. 3:21-CV-01707-EMC
        Case 3:21-cv-01707-EMC Document 24 Filed 08/10/21 Page 3 of 8



1    during his tenure with Apple.
2           Lancaster denies that he abused his position and trust within the company, denies that he
3    disseminated Apple’s trade secret information, and denies that he improperly used his seniority to
4    gain access to internal meetings and documents. Lancaster further denies that he misappropriated
5    Apple confidential information either for the benefit of himself or any other person, including
6    reporters. Lancaster acknowledges that he communicated with a reporter covering technology
7    issues regarding Apple products and workplace issues he considered to be of public concern, and
8    that he requested the reporter to publish stories favorable to a start-up in which Lancaster had
9    invested. However, Lancaster vehemently denies that such requests were in exchange for any
10   information discussed with the reporter or had any relationship to Apple confidential information.
11   III.   LEGAL ISSUES
12          Plaintiff Apple’s Statement
13          The legal issues in this case include whether Apple’s alleged trade secrets qualify as such,
14   whether the Defendant misappropriated those trade secrets, whether the Defendant breached his
15   contract with Apple by disclosing Apple’s confidential, proprietary information, and the proper
16   amount of damages.
17          Defendant Simon Lancaster’s Statement

18          Lancaster agrees that the legal issues in this case include whether Apple’s alleged trade

19   secrets qualify as such, whether Lancaster misappropriated those trade secrets, and whether

20   Lancaster breached any duties owed to Apple. Lancaster also anticipates additional legal issues,

21   including whether Apple has demonstrated cognizable damages; waived claims with respect to

22   allegedly confidential information, based on its handling of such information; and/or seeks to

23   punish protected activity by Lancaster.

24   IV.    MOTIONS

25          As of the date of filing, no motions have been filed.

26          Apple anticipates filing a motion for summary judgment on its claims. Lancaster

27   anticipates potentially filing a motion for summary judgment on the issue of damages.

28
                                                                             JOINT CASE MANAGEMENT
                                                      3                                    STATEMENT
                                                                            CASE NO. 3:21-CV-01707-EMC
          Case 3:21-cv-01707-EMC Document 24 Filed 08/10/21 Page 4 of 8



1    V.       AMENDMENT OF PLEADINGS
2             Neither Party has filed an amended pleading. No amendments are currently contemplated

3    by either party.

4    VI.      EVIDENCE PRESERVATION
5             The Parties confirm that they have reviewed the Guidelines Relating to the Discovery of

6    Electronically Stored Information (“ESI Guidelines”) and that they have held a meet-and-confer

7    session pursuant to Fed. R. Civ. P. 26(f), including with respect to reasonable and proportionate

8    steps taken to preserve evidence relevant to the issues reasonably evident in this action. This

9    Court signed the Parties’ Stipulated Protective Order on May 7, 2021. (Dkt. 19).

10   VII.     DISCLOSURES
11            The Parties agreed to exchange initial disclosures on August 12, 2021.

12   VIII. DISCOVERY
13            Lancaster has informally provided preliminary discovery, pursuant to the Stipulated

14   Protective Order entered by this Court on May 7, 2021, in an effort to help achieve early

15   resolution of this matter. (Dkt. 19). The parties have discussed search terms and the possibility of

16   third-party discovery. The parties have discussed an ESI stipulation that will be filed with this

17   Court.

18            Both parties have agreed to e-mail service.

19   IX.      CLASS ACTIONS

20            This case does not involve a class action.

21   X.       RELATED CASES

22            No related cases have been filed.

23   XI.      RELIEF

24            Plaintiff Apple seeks injunctive relief, compensatory damages, punitive damages,

25   restitution, attorneys’ fees and costs, and such other and further relief as the Court deems proper.

26   XII.     SETTLEMENT AND ADR

27            The Parties have engaged in informal settlement discussions but have been unable to reach

28   a resolution.
                                                                              JOINT CASE MANAGEMENT
                                                       4                                    STATEMENT
                                                                             CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 24 Filed 08/10/21 Page 5 of 8



1           As required by ADR L.R. 3-5, the Parties have reviewed the Court’s ADR handbook,
2    discussed the available ADR procedures, and considered whether this case would benefit from an
3    ADR procedure.
4           The parties continue to meet and confer re ADR. Both parties prefer private mediation and
5    will submit either a stipulation to ADR or separate statements no later than August 13, 2021.
6    XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
7           Plaintiff Apple declined to consent to a magistrate judge on March 11, 2021. (Dkt. 8).
8    XIV. OTHER REFERENCES
9           The parties agree that this case is not suitable for reference to binding arbitration, a special
10   master, or the Judicial Panel on Multidistrict Litigation.
11   XV.    NARROWING OF ISSUES
12          At this stage, the Parties agree it is too early to identify potential ways to expedite the
13   presentation of evidence at trial or otherwise narrow the case by agreement or motion. No party
14   has requested bifurcation of issues, claims, or defenses.
15   XVI. EXPEDITED TRIAL PROCEDURE
16          The parties agree that this case is not suitable for handling under the Expedited Trial
17   Procedure of General Order No. 64.

18   XVII. SCHEDULING
19          Subject to the Court’s review, the parties have tentatively agreed to the case schedule set

20   forth below. The proposed dates follow the Court’s Guideline re Calculation of Trial Timeline

21   with some limited deviations.

22    EVENT                          DATE
23    Initial Disclosures            August 12, 2021
24    Fact Discovery Cutoff          February 3, 2022
25    Disclosure of Experts          February 3, 2022
26    Disclosure of Rebuttal         February 24, 2022
      Experts
27
      Expert Discovery Cutoff        March 17, 2022
28
                                                                               JOINT CASE MANAGEMENT
                                                        5                                    STATEMENT
                                                                              CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 24 Filed 08/10/21 Page 6 of 8



1     Last Day to File                March 24, 2022
2     Dispositive Motions
      Last Day to Hear                April 28, 2022
3     Dispositive Motions
4     Joint Pretrial Conference       June 14, 2022
      Statement
5
      Pretrial Conference             July 12, 2022
6
      Trial                           August 8, 2022
7
8
9    XVIII. TRIAL
              Plaintiff Apple has demanded a jury trial. Defendant Simon Lancaster also demanded a
10
     jury trial. The parties estimate the trial will last five to seven court days.
11
12   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
              Apple filed its “Certification of Interested Entities or Persons” required by Civil Local
13
     Rule 3-15 on March 11, 2021 (Dkt. 3), stating that there were no interested parties to report. That
14
     remains true today. Lancaster filed his “Certification of Interested Entities or Persons” on May 3,
15
     2021 (Dkt. 16), indicating no other interested parties to report. That also remains true.
16
17   XX.      PROFESSIONAL CONDUCT
              The parties confirm that all attorneys of record for the parties have reviewed the
18
     Guidelines for Professional Conduct for the Northern District of California.
19
20
21
22
23
24
25
26
27
28
                                                                                 JOINT CASE MANAGEMENT
                                                         6                                     STATEMENT
                                                                                CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 24 Filed 08/10/21 Page 7 of 8



1    Dated:   August 10, 2021                O’MELVENY & MYERS LLP
2                                            /s/ David R. Eberhart
                                             David R. Eberhart
3                                            Two Embarcadero Center, 28th Floor
                                             San Francisco, CA 94111
4                                            Telephone: (415) 984-8700
                                             Facsimile: (415) 984-8701
5                                            E-mail: deberhart@omm.com
6                                            Attorneys for Plaintiff Apple Inc.
7
8    Dated:   August 10, 2021                RIMON, P.C.
9                                            /s/ Scott R. Raber
                                             Scott R. Raber
10                                           423 Washington Street, Suite 600
                                             San Francisco, CA 94111
11                                           Telephone: (415) 693-9208
                                             Email: scott.raber@rimonlaw.com
12
                                             Attorneys for Defendant Simon Lancaster
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  JOINT CASE MANAGEMENT
                                         7                                      STATEMENT
                                                                 CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 24 Filed 08/10/21 Page 8 of 8



1                                        FILER’S ATTESTATION
2           Pursuant to Local Rule 5-1(i)(3), I hereby attest that the other signatory listed, on whose
3
     behalf the filing is submitted, concurs in the filing’s content and has authorized the filing.
4
5
      Dated:    August 10, 2021                            O’MELVENY & MYERS LLP
6
                                                           By: /s/ David R. Eberhart
7                                                                 David R. Eberhart
8                                                          Attorneys for Plaintiff Apple Inc.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                JOINT CASE MANAGEMENT
                                                       8                                      STATEMENT
                                                                               CASE NO. 3:21-CV-01707-EMC
